08/05/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 22-0218


                                         DA 22-0218


IN RE THE MARRIAGE OF:

ELAINE HERMAN GIRDLER,                                                    AUG 0 5 2022
                                                                        B owen Greenw00d
                                                                                Supreme court
                                                                      clerk of       ivInotana
             Petitioner and Appellant,                                    st ate, of
                                                                     ORDER
      and

JEFFREY ALAN GIRDLER,

             Respondent and Appellee.


       Rachel Nicole Mech of Baltimore, Maryland, has petitioned for permission to appear
pro hac vice before this Court in the above-entitled cause.
       Having reviewed the application and having determined that, as required by our
Rules for Admission to the Bar of Montana, Petitioner is currently in good standing
with another state jurisdiction in which Petitioner is admitted to the practice of law,
Montana counsel listed in the application is in good standing with the State Bar of
Montana, and this is the first appearance of Petitioner and the second appearance of
Petitioner's firm under the pro hac vice rules,
       IT IS HEREBY ORDERED that the application of Rachel Nicole Mech to appear pro
hac vice in the above-entitled cause is GRANTED.
       The Clerk is directed to provide copies of this order to Rachel Nicole Mech, to all
counsel of record in this a peal, and to the State Bar of Montana.
       DATED this C        day of August, 2022.

                                                  For the Court,




                                                               Chief Justice